This case was, by order of the court, restored to the rehearing docket on June 30, 1933, to await the disposition of the case of Ex parte Von L. Thompson (Ala. Sup.)152 So. 229,1 and other cases of like character pending on rehearing, and on further consideration the court is of opinion that a sentence of suspension of the appellant from the practice of the profession for one year, beginning on October 12, 1933, and ending on October 12, 1934, is adequate punishment to be imposed in this case.
The judgment of the bar commission is, therefore, modified so as to suspend and restrain the appellant from the practice of law, as above indicated.
Judgment modified; application overruled.
All the Justices concur.
1 Post, p. 113.
                  On Application for Rehearing by State Bar Commission.